              Case 8:21-bk-03523-CPM         Doc 6    Filed 07/09/21     Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                   www.flmb.uscourts.gov
In Re:
                                                             Case No.: 8:21-bk-03523

CLAUDIA MORALES,                                             Chapter 7
    Debtor.
                                    /

                                   MOTION TO DISMISS CASE
         Debtor, CLAUDIA MORALES, though the undersigned counsel, requests entry of an order
dismissing this case and states:
         1.     Debtor filed this Chapter 7 bankruptcy case on 07/02/2021.
         2.     Debtor seeks dismissal of the case because counsel for Debtor inadvertently filed
duplicative actions on behalf of Debtor.
         3.     Debtor has an open Chapter 7 bankruptcy bearing case number 8:21-bk-03524 in
which Debtor is pursuing.
         WHEREFORE, Debtor respectfully requests that the Court enter an order dismissing this
case and for such further relief as the Court deems appropriate.

                                   CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing Motion to has been sent via
electronic notice to the following persons on this 9th day of July 2021.

Carolyn R. Chaney
PO Box 530248
St. Petersburg, FL 33747
                                             /s/ Thomas P. Gill, Jr.
                                             Law Office of Thomas P. Gill, Jr., P.L.
                                             Thomas P. Gill, Jr., Esquire
                                             Florida Bar No.: 0767980
                                             Email: Tom@GillLawOffice.com
                                             Jana C. Barnett, Esquire
                                             Florida Bar No.: 1015230
                                             Email: Jana@GillLawOffice.com
                                             Service Email: Service@GillLawOffice.com
                                             137 South Parsons Avenue
                                             Brandon, FL 33511
                                             Tel. (813) 654-0514
                                             Fax (813) 684-3805
                                             Attorneys for Debtors
